OPINION — AG — ** DOCUMENTARY STAMPS ** 68 O.S. 5103 [68-5103](B) PROVIDES TWO SEPARATE METHODS WHEREBY CONVEYANCE INSTRUMENTS REQUIRING DOCUMENTARY STAMPS CAN BE FILED FOR RECORDING WITH THE COUNTY CLERK. THEY MAY BE FILED WITH THE STAMPS ALREADY AFFIXED THERETO AND ACCORDINGLY RECORDED BY THE COUNTY CLERK, OR THEY MAY BE FILED WITHOUT THE STAMPS AFFIXED IF REQUEST FOR SUCH FILING IS MADE AND REQUISITE STAMPS ARE PURCHASED. 68 O.S. 5103 [68-5103](B) PROVIDES THE ONLY METHOD BY WHICH THE COUNTY CLERKS CAN ACCEPT AND RECORD DOCUMENTS FILED WITHOUT THE REQUIRED STAMPS AFFIXED. AFTER ACCEPTANCE THE CLERK MUST CANCEL STAMPS AND WRITE ON THE FACE OF THE DOCUMENT, "DOCUMENTARY STAMPS HAVE BEEN PURCHASED AND CANCELLED", AND THEN DATE AND INITIAL THE SAME. (TAXES, STAMPS, PROCEDURES, CONVEYANCES) CITE: 68 O.S. 5103 [68-5103] (MIKE D. MARTIN)